GREENBERG TRIAL LAWYERS
ATTORNEYS AT LAW 53 WEST JACKSON BOULEVARD, SUITE 1260
CHICAGO, ILLINOIS 60604
(312) 879-9500
Fax: (312) 650-8244
Steve@GreenbergCD.com

December 11, 2019

Honorable Ann M. Donnelly
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

Re: United States v. Robert Kelly, 19-286 (S-1)(AMD)

Dear Judge Donnelly:

We are requesting that the arraignment set on December 18, 2019, at 2:30
p.m. (EST) be reset to 4:00 p.m. (EST). Both myself and Mr. Leonard have
previously set matters that may conflict with the earlier setting.

Alternatively, Fed. R. Crim. P. 10 allows for a written waiver of appearance
for arraignment. In accordance with the rule I have met with Mr. Kelly, provided
him with a copy of the Superseding Indictment, read it to him, and made sure that
he understands it. He is prepared to plead not guilty in writing, if your honor
permits him to do so.

All the best,

 
 
 

 

“Steven A. Greenberg

 
